            Case 1:20-cr-00333-LTS Document 44
                                            45 Filed 08/27/20
                                                     08/28/20 Page 1 of 1

      Federal Defenders                                                                    Southern District
                                                            52 Duane Street-10th Floor, New York, NY 10007
      O F N EW YORK , INC .                                           Tel: (212) 417-8700 Fax: (212) 571-0392


      David E. Patton                                                                 Southern Dls1ric1 of Ne,.., Yo rk
      E xecucfoe Director                                                                 Je nn ifer L. Bro wn
                                                                                           Atcorney-in-CAarge


                                             August 27, 2020

ByECF

Honorable Laura Taylor Swain
United States District Court                              MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     United States v. Martinez-Aguilar, et al, 20 Cr. 333 (LTS)

Dear Judge Swain:

I represent defendant Sebastian Ramos in the above-captioned case.

I write on consent (Pretrial Services Officer Dayshawn Bostic) to respectfully request that the
Court modify Mr. Ramos's travel restrictions to allow him to travel to the Northern District of
New York on Saturday, August 29, 2020. Mr. Ramos would like to travel with his family to
Kaaterskill Falls in the Catskills, and will return the same day. The Government - per Assistant
U.S. Attorney Jarrod Schaeffer - defers to Pretrial in connection with this request.

Thank you for your consideration of this request.

                                             Respectfully submitted,
 The requested modification is granted.
 DE#44 resolved.
 SO ORDERED.
                                              s
 812712020
                                             Martin S. Cohen
 Isl Laura Taylor Swain, USDJ
                                             Ass 't Federal Defender
                                             (212) 41 7-8737

Cc:     Jarrod Schaeffer and Rushmi Bhaskaran Esqs., by ECF
        U.S. Pretrial Services Officer Dayshawn Bostic, by e-mail
